DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 17/049,829 filed 11 November 2020. Claims 1-8 pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 11 November 2020 and 11 February 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-8 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A hydraulic control device in which a second pump and a bypass valve that are driven by a motor are connected in parallel between a first pump and a hydraulic operation part of a transmission, and which is switchable between a first state of supplying a first oil from the first 5pump to the hydraulic operation part via the bypass valve when the second pump is stopped and a second state of pressurizing with the second pump the first oil supplied from the first pump and supplying the pressurized first oil as a second oil to the hydraulic operation part when the second pump is operated, the hydraulic control device comprising: a control part which controls operating/stopping of the second pump, 10wherein the control part determines the operating/stopping of the second pump based on a value of a difference between a work rate reduced for the first pump when the second pump is operated and a power consumption of the second pump, in a state where the second pump is stopped, calculates the power consumption of 15the second pump based on an estimated value of a pressure of oil supplied to the hydraulic operation part and an estimated value of a pressure of oil supplied from the first pump to another hydraulic operation part or a lubrication target operating at a lower pressure than the hydraulic operation part, and in a state where the second pump is operated, calculates the power consumption 20of the second pump based on an actual rotation speed and an actual torque of the second pump.
Regarding claims 1, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the prior art to teach or render obvious the specific design features and locations set forth. Further, the claims require that control of the second pump be based on specific variables. Without any further references that teach or disclose the claimed system, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2019/0048899 teaches a hydraulic control system with a valve and two motors. However, the reference fails to teach or render obvious the control of the motors as set forth in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659